Detailed Action
This action is in response to Applicant's claims filed 15 September 2021.
Claims 1, 6, 14, 21, and 26 was/were amended.  No claims were cancelled. No claims were withdrawn.  Claims 27-32 were added.  Therefore, claims 1, 3-6, 8-14, and 16-32 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
The following is an examiner's statement of reasons for allowance: Claims 1, 3-6, 8-14, and 16-32 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From Independent claims 1, 14, and 27:
generate a fingerprint of primary class probabilities of respective ones of a plurality of samples retrieved from a database via a network, the fingerprint being a numerical value that is calculated based on class numbers that are ranked according to respective primary class probabilities

From Independent claim 6:


From Independent claim 26:
generate a fingerprint of primary class probabilities of respective ones of a plurality of samples retrieved from a database via a network, the fingerprint generated based on an equation, f =_ ri * n(c-), wherein r is a class number that is numbered based on a ranked order of respective probabilities, p, and wherein n is a total number of classes and c is a configurable parameter to allow for a bias variance trade-off

The closest prior art of record Barrow (US 2006/0167655) teaches binning class and subclass probabilities in probability ranges and probability estimate resampling.  Milenova et al. (US 2009/0132447) teaches class predictions and removing wrong predictions.  Rodriguez et al. (Class and Subclass Probability Re-estimation to Adapt a Classifier in the Presence of Concept Drift) teaches dealing with strategies to deal with changes in data distribution. Huang ( US 9,466,029) teaches assigning classes and subclasses based on probabilities.  None of these references teach the above limitations in independent claims 1, 5, 14, 26, and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 3-6, 8-14, and 16-32 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/CHARLES C KUO/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126